Citation Nr: 0512573	
Decision Date: 05/09/05    Archive Date: 05/25/05	

DOCKET NO.  00-12 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
low back strain. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

4.  Service connection for aching feet, arthritis of fingers, 
frequent colds, headaches, loss of visual acuity, bilateral 
ankle injuries, bilateral leg cramps, chest pain with 
shortness of breath, and stuttering and stammering.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from May 1978 to September 
1994, with additional unverified prior active service of 3 
years, 8 months, and 8 days, and additional unverified 
inactive service of 5 months and 14 days.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2000 and October 2001 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

Upon review of this case, it would appear that the veteran 
seeks entitlement to service connection for chronic tinnitus.  
Inasmuch as this issue has not been developed or certified 
for appellate review, it is not for consideration at this 
time.  It is, however, being referred to the RO for 
clarification, and, if necessary, appropriate action.  

The Board notes that, based on a review of the veteran's 
file, it appears that there are multiple documents missing 
with respect to the claims on appeal.  Initially, the Board 
notes that according to computer documentation, issues 
numbered 3 and 4 on the cover page may have been withdrawn by 
the veteran, which would normally divest the Board of 
jurisdiction over these issues.  However, as there is no 
confirming documentation in the claims file at this time, it 
is unclear whether the Board, in fact, has jurisdiction over 
these issues.  Thus, the Board must remand these issues for 
the limited purpose of clarifying whether the claims have, in 
fact, been withdrawn.  

With respect to issues numbered 1 and 2 on the cover page, 
the Board finds that because the record is incomplete, a 
remand is also required on these issues. 

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.


REMAND

Upon review of the claims file, the Board notes that the last 
rating decision contained in the record is dated in June 
2002, and the last supplemental statement of the case 
contained in the record is dated in April 2002.  Review of 
computerized appeal records reveal that additional 
supplemental statements of the case were apparently issued in 
March 2003 and February 2004, and it appears that a rating 
decision was issued in July 2003.  None of these documents 
are currently contained in the claims file.  Further, the 
computerized records appear to show that a VA examination was 
requested in November 2003.  No report from this examination 
is currently of record. 

In addition, it appears that the veteran had an informal 
conference with a Decision Review Officer in November 2003, 
at which time the veteran presumably withdrew his claim for 
an increased rating for hearing loss, and his claims for 
service connection for aching feet, arthritis of fingers, 
frequent colds, headaches, loss of visual acuity, bilateral 
ankle injuries, bilateral leg cramps, chest pain with 
shortness of breath, and stuttering and stammering.  However, 
no documentation of this conference is contained in the 
claims folder.  

The latest dated documentation in the claims file is from 
March 2003, with the exception of a September 2004 written 
brief presentation prepared by the veteran's representative 
after transfer of the case to the Board.  The veteran's two-
volume claims file was transferred to the Board in May 2004.

Because the record is clearly incomplete at this time, an 
attempt to provide the missing records, or to rebuild the 
missing data, is necessary before any appellate review can be 
conducted. 

As noted in the Introduction, it is unclear at this time 
whether the Board, in fact, has jurisdiction over the issues 
of increased rating for hearing loss and service connection 
for aching feet, arthritis of fingers, frequent colds, 
headaches, loss of visual acuity, bilateral ankle injuries, 
bilateral leg cramps, chest pain with shortness of breath, 
and stuttering and stammering.  Thus, these issues are 
remanded solely for the purpose of clarifying whether these 
issues have, in fact, been withdrawn.

In addition, the Board notes that, on September 26, 2003, 
during the course of the current appeal, there became 
effective new schedular criteria for the evaluation of 
service-connected low back disorders.  Upon readjudication of 
this issue on remand, the RO should ensure that the new 
criteria are considered.  

In addition, current treatment records for the veteran's back 
and gastroesophageal reflux disease should be obtained.  

Under the circumstances, the case is REMANDED to the RO for 
the following actions:  

1.  The RO should attempt to associate 
with the claims file all missing 
records dating from March 2003 to May 
2004, including, but not necessarily 
limited to: a July 2003 rating 
decision, supplemental statements of 
the case dated in March 2003 and 
February 2004, VA examination report(s) 
(requested in November 2003), a 
Decision Review Officer report of 
contact from November 2003, and a VA 
Form 646 dated in March 2004.  If any 
of these records are not available, 
then an attempt to reconstruct the 
documents should be made, to include 
requesting copies from the veteran 
and/or his representative.  

2.  If no documentation regarding the 
veteran's withdrawal of his appeal on 
the issues of an increased rating for 
hearing loss, and service connection 
for aching feet, arthritis of fingers, 
frequent colds, headaches, loss of 
visual acuity, bilateral ankle 
injuries, bilateral leg cramps, chest 
pain with shortness of breath, and 
stuttering and stammering can be 
located, then the veteran should be 
requested to clarify whether he wishes 
to continue his appeal with respect to 
these issues.

3.  With respect to the veteran's claim 
for increase for his back condition and 
gastroesophageal reflux disease, any 
pertinent VA or other inpatient or 
outpatient treatment records, 
subsequent to February 2003, the date 
of the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any 
private medical records to the VA.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain records identified by the 
veteran, a notation to that effect 
should be included in the file.  In 
addition, the veteran and his 
representative should be informed of 
any such problem.  

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required with respect to any 
claim properly in appellate status.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues properly 
on appeal in light of any additional 
evidence added to the records assembled 
for appellate review.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the most recent SSOC.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2004).





